Title: Sunday 14th.
From: Adams, John Quincy
To: 


       This morning a great number of Gentlemen came on board, and amongst others Col Johonnot, with a son, of his who is a going to France with us. There are a great number of Passengers and the Frigate is very well mann’d. Col Johonnot introduced me to his son, with whom I hope I shall form, an acquaintance, which will be very agreable to me and I hope I shall endeavour to make myself agreable to him. This afternoon Captn. Tucker, came on board, and told us that he saw a day or two agone two ships and a brig off Cape Ann: we were very glad he told us of it, so that now we can take proper Measure for shunning them.
       